Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (2011/0015091) in view of Scott et al. (US 2006/0263875) and in further view of Fang et al. (2009/0298116).
With regard to claims 1, 14, and 15, Glezer et al. teach assay modules having a recessed well formed and capable of storing fluid wherein the well comprises: 
A lower barrel portion (Figure 2a) that defines a lower space having a closed bottom; and an upper barrel portion that is formed above the lower barrel portion and defines an upper space having an opening on a top end, and wherein a step portion (I.e., ledge 230 or shelf element (235)) is formed between the lower barrel portion and the upper barrel portion, the step portion being formed on an inner wall surface of the lower barrel portion and the inner wall surface of the upper barrel portion (Figure 2a)[0082][0083].
With regard to the new limitations of the upper space having a cross-sectional area that decreases towards the closed bottom in the lower space, Glezer does not teach such a decreasing cross sectional area.
Scott et al. teach wells with a transitioning larger diameter region to the smaller diameter region [00265](Figure 3 (32)).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the diameter transitioning wells of Scott et al. within the device of Glezer et al. for the 
With regard to claims 1, 14, and 15, neither Glezer or Scott teach wherein an inclination angle formed at the bottom end of the upper space by an inner wall surface of the upper space and a plumb line to the opening is greater than an inclination angle formed at the bottom end of the upper space by the rising wall surface of the step and the plumb line to the opening.
Fang et al. teach in Figure 4 an upper and lower barrel structures wherein a greater inclination angle exists at the inner wall of the upper space as compared to the inner wall of the lower space[0029][0030][0031].

    PNG
    media_image1.png
    445
    903
    media_image1.png
    Greyscale

It would have been obvious to a person of skill in the art at the time the invention was made to have used the elliptic/circular paraboloid shaped, wells with the ledge therebetween as with this arrangement even in confinement, a flat surface is provided for which the cells are capable of growing on [0004].  This structure also optimizes washing efficiency and provides a maximum vertical path length along the well axis for optical photometry.

With regard to claim 3, Glezer et al. teach the well’s bottom end is a bottom face and wherein the planar portion is formed to be flat and all parts of the planar portion are formed at a certain height from the bottom face (Figure 2a).
 With regard to claims 4, 6, 9, and 10, and the recited intended use (i.e., “wherein an angle formed by a plump line to the bottom face…etc.), the device of GLezer et al. absent any positively recited structural limitations is deemed to be capable of meeting such a use with a plumb line.
With regard to claim 5, Glezer et al. teach the step comprises a rising wall surface that connects an outer perimeter of the planar portion and an inner perimeter of a bottom end of the upper space (Figure 2a, outside wall).
With regard to claim 12, Glezer teach any number of such shapes see figures (2a-j).
With regard to claim 13, Glezer et al. teach that their device is capable of being used with a sample or reagent (Abstract).


Claims 7, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. in view of Scott et al. (US 2006/0263875) and in further view of Fang et al. (2009/0298116) and in and even further view of Desie et al. (2002/0057995).
Glezer’s and Scott’s and Fang’s teachings can be seen above.  
Glezer et al., Scott and Fang’s does teach coating their wells with reagents.
Glezer et al., Scott et al. or Fang does not teach coloring or roughening the walls of their wells/planar portions.

It would have been obvious to a person of skill in the art at the time the invention was made to have used surface roughness on the planar portion of the device taught by Glezer et al. as Desie et al. provided the expected benefit of improving the dynamics of spreading to the portion with the surface coating.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive in light of the new rejection in view of Fang et al. above.
Applicant’s recitations of measurements of their structure when a plumb line is used is somewhat broad.  Also, might have Applicant meant to claim “vertically concentric” instead of “vertically eccentric” in their new claim 15?  Eccentric seems to be defined by being off center from as opposed to that which appears to be a concentric type arrangement of the two open spaces of their barrel structures.
Applicant’s amendments are appreciated as they did necessitate a new search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/4/2021